DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 3 is objected to because of the following informalities:  On line 2, the term “guidewire” should be inserted between the terms “central” and “radiopaque” to match the language used in the earlier claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 reciters “one of the third pair of guidewire radiopaque markings being closer to one of the second pair of guidewire radiopaque markings than one of the first pair of guidewire radiopaque markings”. This phrase is unclear whether this limitation is intended to require (1) the “one of the third pair” to be closer to the “one of the second pair” than the “one of the third pair” is to “one of the first pair” or (2) the “one of the third pair” to be closer to the “one of the second pair” than “one of the first pair” is to the “one of the second pair”. For the sake of examination, the former (1) is the interpretation applied to the claim. It is suggested to amend claim 4 to recite  “one of the third pair of guidewire radiopaque markings being closer to one of the second pair of guidewire radiopaque markings than to one of the first pair of guidewire radiopaque markings”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsunezumi (PG PUB 2011/0301501).
Re claim 1, Tsunezumi discloses an apparatus 11 (Fig 2) for treating a treatment area in a vasculature using a first catheter having a first balloon with one or more balloon radiopaque markings (it is noted that the italicized text constitutes a functional limitation and, therefore, “a first catheter having a first balloon with one or more balloon radiopaque markings” is not a part of the claimed invention; since the apparatus 11 is a guidewire (Para 64), it is structurally capable of treating a treatment area in a vasculature using a catheter having a balloon with radiopaque marking(s)) comprising: a guidewire (“guidewire 11”, Para 64) having a plurality of radiopaque guidewire markings (formed by “radiopaque coil of strand 131” and labeled as “radiopaque portions A” in Fig 2, Para 65), including a first radiopaque marking (one of the two markings included in the labeled “first pair” in annotated Fig A below) having a first length (as seen in Fig 2 and Fig A below, each marking in the “first pair” has a first length of 10 coils long) and a second radiopaque marking (one of the two markings included in the labeled “second pair” in annotated Fig A below) having a second length (as seen in Fig 2 and Fig A below, each marking of the “second pair” has a second length of 5 coils long) different from the first length (as seen in Fig 2 and Fig A below; Para 66).

    PNG
    media_image1.png
    556
    970
    media_image1.png
    Greyscale

Re claim 2, Tsunezumi discloses that the plurality of radiopaque guidewire markings comprise a first pair of central guidewire radiopaque markings including the first radiopaque marking (labeled as “first pair” in annotated Fig A above) and a second pair of guidewire radiopaque markings including the second radiopaque marking (labeled as “second pair” in annotated Fig A above).
Re claim 3, Tsunezumi discloses a centered radiopaque marking (labeled in annotated Fig A above and having a length of 5 coils) between the first pair of central radiopaque markings (as seen in Fig 2 and Fig A above).
Re claim 4, Tsunezumi discloses that the guidewire includes a third pair of guidewire radiopaque markings (labeled as “third pair” in annotated Fig A above and being 5 coils long), one of the third pair of guidewire radiopaque markings being closer to one of the second pair of guidewire radiopaque markings than one of the first pair of guidewire radiopaque markings (as seen in Fig 2 and Fig A above; for example, the left-most marking of the “third pair” is closer to the left-most marking of the “second pair” than it is to the left-most marking of the “first pair”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 11 and 12 of U.S. Patent No. 10,989,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims fully discloses the subject matter of the pending claims. Specifically, the subject matter of pending claims 1 and 2 is fully disclosed in each of claims 5, 11 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2005/0255317 to Bavaro et al., PG PUB 2005/0148902 to Minar et al., PG PUB 2005/0143770 to Carter et al., and US Pat 5,065,769 to de Toledo also disclose guidewires having a plurality of radiopaque markings of different length.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783